Citation Nr: 0013380	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  96-32 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	William L. Abernathy, Jr., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The appellant had active military service from April 1966 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which found that new and material 
evidence had not been submitted to reopen this claim. 

In a September 1997 supplemental statement of the case, the 
RO concluded that new and material evidence had been 
submitted to reopen this claim, and it was then denied on the 
merits.  The issue on appeal has been characterized as shown 
above because the Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of whether the RO has determined that 
new and material evidence has been submitted, as it did in 
this case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

In March 2000, the Board remanded this case so that the RO 
could adjudicate the raised and intertwined claim of clear 
and unmistakable error (CUE) in prior decisions denying this 
claim.  In a March 2000 statement, the appellant's attorney 
indicated that any pending CUE claim was withdrawn. 


FINDINGS OF FACT

1.  In a September 1984 decision, the Board found that new 
and material evidence had not been submitted to reopen the 
appellant's claim for service connection for a psychiatric 
disorder. 

2.  None of the evidence received since 1984 in support of 
the appellant's attempt to reopen his claim for service 
connection for an acquired psychiatric disorder is material.

CONCLUSIONS OF LAW

1.  The September 1984 Board decision that denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§§ 7103(a) and 7104 (West 1991 & Supp. 1999).

2.  New and material evidence has not been received, and the 
appellant's claim for service connection for an acquired 
psychiatric disorder is not reopened.  38 U.S.C.A. §§ 5108 
and 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In June 1976, the appellant initially filed a claim for 
service connection for a psychiatric disorder.  He stated 
that he had a nervous breakdown during service, although he 
was not treated.  He had received an undesirable discharge 
from service, but a May 1969 RO administrative decision had 
determined that he was discharged under honorable conditions 
because he had committed only minor offenses during his 
military service.

The appellant's service medical records indicated in December 
1968 that he had no significant psychiatric difficulties and 
should return to full duty.  The examiner's impression was 
passive-aggressive personality.  In January 1969, it was 
noted that the appellant tried to get the examiner's 
assistance in leaving military service.  It was recommended 
that he be discharged due to passive-aggressive personality.  
His separation examination conducted in 1969 found that he 
was free of mental defects, disease, or derangement, and he 
had the mental capacity to understand the nature and 
consequences of his acts.  He was able to distinguish between 
right and wrong, and he had the mental capacity to understand 
the nature of any proceedings against him and cooperate in 
his defense.  

The appellant's medical records from Central State 
Psychiatric Hospital for hospitalization in May 1976 showed a 
diagnosis of manic-depressive reaction.  It was noted that 
the appellant reported having a nervous breakdown during 
service due to pressure from being a missile facility 
technician and having the ability to push a button and kill 
many people.  It was also noted that he was previously 
hospitalized in 1975.

A September 1976 rating decision, inter alia, denied service 
connection for a psychiatric disorder, indicating that there 
was no evidence of a relationship between the in-service 
personality disorder and the post-service psychiatric 
disorder first diagnosed in 1975. 

In statements in 1976 and 1978, the appellant detailed his 
difficulties during service, including various disputes with 
commanding officers.  He stated that he requested that he be 
relieved of duty at the missile site because he felt that he 
would be blamed for an "act of sabotage."  He saw a 
psychiatrist, at his own request, because he wanted to leave 
service.  He maintained that his military records showed a 
steady decline in his behavior, and he argued this was the 
beginning of his psychiatric condition.  He submitted a lay 
statement from someone who served with him, which indicated 
that he had had some emotional problems before service that 
worsened during service. 

A February 1979 Board decision denied service connection for 
a psychiatric disorder, diagnosed as manic-depressive 
reaction.  The Board concluded that the appellant did not 
have a psychiatric disorder during service, and such a 
disorder was not diagnosed until, at the earliest, 1975.  

In January 1981, the appellant again requested service 
connection for a psychiatric disorder.  A January 1981 rating 
decision found that new and material evidence had not been 
submitted to reopen this claim.  In his substantive appeal, 
the appellant again argued that the behavior he exhibited 
during service was the start of his psychiatric disorder, and 
it was the same behavior that he exhibited after service when 
he was diagnosed with a manic disorder.  At a hearing in 
1981, he testified that he was hassled during service by 
other servicemembers, and he worked under a lot of pressure.  
He stated that he was first hospitalized in 1975, although he 
had problems keeping a job prior to that time due to his 
behavior.  His wife stated that he seemed perfectly normal 
when they married in 1971, and he had a "bad attack" in 
1975. 

A November 1981 Board decision found that the new evidence 
submitted by the appellant was cumulative.  In September 
1983, the appellant again filed a claim for service 
connection for a psychiatric disorder.  He submitted a letter 
from Robert Jamieson, M.D., dated in December 1983.  Dr. 
Jamieson stated that according to the description of the 
appellant's behavior during service, "it would be very 
possible to assume that he lost his position in the Air Force 
because of his behavior that was a direct result of his manic 
depressive illness."  Dr. Jamieson stated that although a 
diagnosis of a personality disorder was rendered during 
service, the description of the appellant's behavior was more 
consistent with diagnosis of a manic depressive illness.  The 
appellant argued that he was misdiagnosed during service with 
a personality disorder because no tests or studies were 
conducted to support that diagnosis.  At a hearing in 1984, 
he essentially reiterated his prior contentions.

A September 1984 Board decision found that new and material 
evidence had not been submitted to reopen this claim.  The 
Board stated that there remained a lack of evidence showing 
that the appellant had a psychiatric disorder prior to 1975.  
The Board acknowledged the argument that the appellant's 
behavior during service was the initial manifestation of 
manic-depressive illness, but concluded that the 
contemporaneous medical records (i.e., the service medical 
records) were of more probative value that the opinion of the 
appellant's post-service psychiatrist which was based on the 
history provided by the appellant.  

In response to a letter from the appellant, he was informed 
in January 1985 that he was free to file a motion for 
reconsideration if he wished to do so.  He did not respond.  
In 1993, he sent a letter to the Board requesting service 
connection for a psychiatric disorder, and he discussed the 
prior denials of his claim.  In August 1993, the Board again 
informed him that he could file a motion for reconsideration 
if he wished to do so.  He did not respond.

In June 1995, the appellant's attorney requested a personal 
hearing on the issue of entitlement to service connection for 
a psychiatric disorder.  That hearing was held in July 1995.  
The attorney indicated that although the appellant would be 
submitting another letter from Dr. Jamieson, it was not 
cumulative evidence because Dr. Jamieson had since had the 
benefit of reviewing the appellant's service medical records 
and copies of the claims file.  The attorney argued that Dr. 
Jamieson also had another ten years of treating the appellant 
and another ten years of development in the field of 
psychiatry.  The appellant again testified that he was under 
various stresses during service while stationed at the 
missile site, and he started having problems after he was not 
promoted.  He felt he had had a nervous breakdown during 
service.  His testimony was otherwise duplicative of his 
prior contentions.

In support of his claim, the appellant submitted various 
evidence.  A 1976 statement from the appellant and his 
service medical and disciplinary records were copies of 
evidence previously obtained.  An article on manic depression 
indicated that it often takes years to diagnose this 
condition, and many people do not seek treatment for years 
after their first symptoms.  

The appellant also submitted a letter from Dr. Jamieson dated 
in June 1995.  Dr. Jamieson indicated that he had recently 
seen the appellant and his wife and had reviewed the service 
medical records.  Dr. Jamieson suspected that the appellant's 
behavior during service was a direct result of his manic-
depressive illness that was first manifested while he served 
in the Air Force.  Dr. Jamieson stated that it was very 
likely that the appellant's bipolar disorder contributed to 
the behavior that led to his discharge from service.  Dr. 
Jamieson stated that it was conceivable that manic-depressive 
illness was not diagnosed as often in the 1960s as it is 
today, and the appellant's behavior would have more likely 
been explained by a personality diagnosis rather than a mood 
disorder.  Dr. Jamieson also stated that the factors listed 
in the appellant's separation examination (i.e., ability to 
distinguish right from wrong) did not negate diagnosis of 
manic depression.  Even though the appellant may have known 
right from wrong, his ability to control his behavior was 
severely impaired because of the severe impulsiveness and 
poor judgment that was directly caused by his manic-
depressive illness.  Dr. Jamieson doubted that the appellant 
had a passive-aggressive personality.  It was noted that 
people with such a disorder typically avoid confrontation by 
being passive or simply refusing to do things asked of them.  
The appellant, on the other hand, would be very direct and 
aggressive during a manic episode.  Dr. Jamieson stated that 
even if the appellant did have a passive-aggressive 
personality, it would not be responsible for the severity of 
his behavioral changes during his military service.  The 
behavior documented by the appellant and his wife and the 
descriptions shown in the service medical records fit with 
the diagnosis of manic depression.  The appellant's "willful 
disobedience" during service is very common during manic 
episodes of such an illness.

In August 1995, the appellant underwent a VA psychiatric 
examination.  He stated that while stationed in Okinawa, he 
was under serious stress, and there was hard work working 
with the missiles.  He stated that he had to work seven days 
per week, and he had suffered a nervous breakdown.  He 
reported being hospitalized at least ten times since his 
separation from service, with many different diagnoses 
including bipolar disorder.  The last hospitalization was in 
1992 with diagnosis of adjustment reaction with disturbance 
of conduct.  Based on the appellant's history, the examiner 
stated that he was doing well on medication and in remission 
from the manic episodes.  

In January 1996, the appellant submitted his medical records 
from the State of Tennessee and Moccasin Bend Mental Health 
Institute for hospitalizations between 1975 and 1983.  His 
initial post-service hospitalization, from May to June 1975, 
was due to disturbed behavior and suicidal threats.  The 
appellant's wife stated that for the prior two months he had 
been unable to sleep, expressed paranoid ideations, and 
committed illegal acts.  The diagnosis was paranoid 
schizophrenia.  His next hospitalization, from September to 
October 1977, was due to manic behavior after he discontinued 
his medication.  The diagnosis was manic depressive 
psychosis, manic phase.  He was also hospitalized from August 
to September 1983 for bipolar disorder, manic type.  

An April 1996 rating decision found that new and material 
evidence had not been submitted to reopen this claim.  In the 
notice of disagreement and substantive appeal, the 
appellant's attorney argued that the 1995 letter from Dr. 
Jamieson constituted new and material evidence.  A September 
1997 supplemental statement of the case concurred and 
reopened this claim.  The claim was then denied on the 
merits.

The RO then obtained the appellant's VA outpatient treatment 
and hospitalization records dated from 1996 to 1999.  The 
only psychiatric diagnosis shown in these records was bipolar 
disorder, but the appellant was also diagnosed with a 
personality disorder with antisocial traits.  The only 
mention of his military service in these records was that he 
was discharged with a rank of E4, and he worked as a missile 
technician.  When hospitalized in December 1997, he reported 
a past psychiatric history of having bipolar disorder since 
1967. 

In January 2000, the appellant's attorney submitted written 
argument and additional evidence.  The majority of the 
evidence submitted were copies of evidence previously 
associated with the claims file.  The attorney argued, in 
essence, that the appellant's bipolar disorder was initially 
manifested during his period of military service.  The 
attorney cited to treatise evidence indicating that it is 
often many years before bipolar disorder is correctly 
diagnosed.  The attorney argued that the appellant was not 
treated properly during service and that he never had a 
proper separation examination.  The attorney discussed the 
1995 letter from Dr. Jamieson and argued that this letter was 
not only new and material, but also well grounded this claim.  
The new evidence submitted in January 2000 consisted of 
excerpts from the Gale Encyclopedia of Medicine, an article 
from the Journal of Affective Disorders, and a computer 
printout from the National Institute of Mental Health.  This 
evidence discussed the symptoms and diagnosis of bipolar 
disorder.  Sections were highlighted that supported the 
attorney's argument that bipolar disorder is often 
misdiagnosed.

In a February 2000 statement, the appellant's attorney argued 
that the facts in Hanson v. Derwinski, 1 Vet. App. 512 
(1991), are identical to the appellant's situation.  The 
claimant in that case was also diagnosed with a personality 
disorder during service, found fit upon separation, and 
diagnosed with a psychiatric disorder after service, which a 
psychiatrist opined had its onset during service.  That claim 
had been denied by the Board, which found that the post-
service opinion did not overcome the weight of the 
contemporaneous service medical records.  The United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) found that the fact 
that a condition was not diagnosed during service, standing 
alone, was not sufficient to rebut a subsequent expert 
opinion.  The attorney argued that Dr. Jamieson's 1995 letter 
was unrebutted by the evidence and similar to the factual 
situation in Hanson.  

II.  Legal Analysis

As discussed above, in a September 1984 decision, the Board 
denied a claim for service connection for an acquired 
psychiatric disorder.  When the Board disallows a claim, a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7104(b) (West 1991).  A decision 
of the Board is final unless the Chairman orders 
reconsideration.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1999).  The 
appellant has not filed a motion for reconsideration.  
Therefore, the September 1984 Board decision is final.

In order to reopen a claim which has been previously denied 
by the Board and which is final, the claimant must present 
new and material evidence.  38 U.S.C.A. § 5108 (West 1991).  
New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the April 1996 decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the appellant has submitted new and material evidence to 
reopen this claim will be made pursuant to the definition of 
new and material evidence contained in 38 C.F.R. § 3.156(a), 
as discussed above.  It is not necessary to remand this claim 
because no prejudice to the appellant results from the 
Board's consideration of this claim.  He was provided notice 
of the applicable laws and regulations regarding new and 
material evidence, including 38 C.F.R. § 3.156.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The statement of the case 
clearly indicates that, although the now-invalid definition 
of "material" was cited, the basis of the denial of this 
claim was that the evidence submitted by the appellant was 
duplicative and/or cumulative.  

Although the RO subsequently determined that new and material 
evidence had been submitted to reopen this claim, the Board 
has jurisdiction to consider this issue because the issue of 
whether new and material evidence has been submitted is part 
of the same "matter" of whether the appellant is entitled 
to service connection for this disability.  Bernard v. Brown, 
4 Vet. App. 384, 391 (1993) (interpreting the provision 
contained in 38 U.S.C.A. § 7104(a) that the Board has 
jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for service 
connection for a disability, the question of whether there is 
new and material evidence to reopen the claim is implicated 
where there is a prior final decision regarding that claim.  
Id. at 392.  Although these are two separate questions, they 
are components of a single claim for service connection.  Id.  
Thus, the issue on appeal has been recharacterized on the 
first page of this decision.  See also Barnett v. Brown, 8 
Vet. App. 1, 4 (1995) (Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of the RO's actions); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

The evidence received subsequent to September 1984 is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Since 
September 1984, the following evidence has been received:  
(1) the appellant's contentions, including those raised at a 
personal hearing in 1995; (2) VA outpatient records for 
treatment and hospitalization between 1996 and 1999; (3) 
medical records from the State of Tennessee and Moccasin Bend 
Mental Health Institute; (4) a letter from Dr. Jamieson; (5) 
copies of service medical and personnel records; (6) the 
report of a 1995 VA psychiatric examination; and (7) various 
treatise evidence and newspaper articles concerning bipolar 
disorder. 

To the extent that the appellant contends that he has a 
psychiatric disorder as a result of his military service, 
this evidence is not new.  Prior to 1984, he had made 
numerous detailed statements concerning such allegations.  He 
has not submitted any new contentions regarding this claim; 
he has merely, at best, repeated his prior assertions.  This 
evidence is cumulative of evidence associated with the claims 
file at the time of the September 1984 Board decision and is 
not new for purposes of reopening a claim.

To the extent that the additional medical evidence shows 
diagnosis of and treatment for bipolar disorder (i.e., manic-
depressive illness), this evidence is also not new.  The 
medical evidence obtained in connection with the appellant's 
prior claims showed treatment for this condition.  This 
evidence is cumulative of evidence associated with the claims 
file at the time of the September 1984 Board decision and is 
not new for purposes of reopening a claim.

The various service medical and personnel records are copies 
of records previously obtained.  Therefore, these records are 
duplicates of the records associated with the claims file at 
the time of the September 1984 Board decision and are not new 
for purposes of reopening a claim.

The 1995 letter from Dr. Jamieson is cumulative of evidence 
previously obtained.  In his 1983 letter, Dr. Jamieson opined 
that the appellant's in-service behavior was due to manic-
depressive illness and, that although a personality disorder 
was diagnosed during service, the appellant's behavior was 
more consistent with manic-depressive illness.  In his 1995 
letter, Dr. Jamieson rendered the same opinions.  The only 
apparent difference between the two letters is that the 1983 
opinions were rendered based on history provided by the 
appellant and his wife, while the 1995 opinions were also 
based on a review of the service medical records.  That fact, 
standing alone, may mean that Dr. Jamieson's opinions have 
more probative value, but the opinions rendered in 1983 and 
1995 are identical.  In other words, even though Dr. Jamieson 
may have reviewed additional documentation, he reached the 
same conclusions in 1995 as he had in 1983. 

The rest of the evidence received since 1984 is new in that 
it was not previously of record.  It is necessary, therefore, 
to decide if this evidence is material.  To be material, it 
must be (a) relevant in that it bears directly and 
substantially on the matter under consideration, and (b) so 
significant, either by itself or with other evidence, that it 
must be considered in order to fairly decide the claim.  See 
38 C.F.R. § 3.156(a) (1999) (emphasis added).

The Board concludes that the appellant has not submitted 
material evidence.  The overwhelming majority of the 
additional medical evidence submitted since 1984 merely shows 
continued treatment for bipolar disorder.  As indicated 
above, the fact that the appellant had been diagnosed with 
this condition was previously of record.  The fact that he 
was initially hospitalized in 1975 was also previously of 
record, so those hospitalization records provide no new 
information.  

The general treatise evidence submitted since 1984 is not so 
significant that it requires reopening this claim.  This 
evidence, standing alone, is not material because it clearly 
does not apply to this particular appellant, but, rather, is 
general in nature as to symptoms that individuals with 
bipolar disorder may experience or the fact that some people 
are misdiagnosed.  This evidence does not prove that the 
appellant in this case was misdiagnosed, either during 
service or at any other time.  This evidence, when considered 
with the rest of the evidence, is also of no consequence.  
The evidence developed prior to 1984, in particular from Dr. 
Jamieson, advanced the argument that the appellant did not 
have a personality disorder during service, but rather had 
bipolar disorder.  This evidence was rejected in the prior 
adjudications of this claim.  The new treatise evidence 
submitted by the appellant offers nothing of probative value.  

Dr. Jamieson had previously opined that the appellant's post-
service manic-depressive illness began during his period of 
military service.  That opinion was previously rejected by 
the Board in its adjudication of the appellant's claim.  The 
additional opinions given by Dr. Jamieson are cumulative, and 
an analysis as to their materiality is therefore not 
warranted.  As for the attorney's argument that the facts of 
Hanson control this case, the Board and the Court concluded 
in that case that new and material evidence had been 
submitted to reopen the claim.  In this case, the Board has 
concluded that new and material evidence has not been 
submitted.  Regardless of the probative value of Dr. 
Jamieson's 1995 statement versus the conclusions contained in 
the contemporaneous service medical records, the status of 
this case is such that these arguments will not be considered 
until the claim is reopened.

The Board is cognizant of the statements from the appellant 
and his attorney to the effect that the manic-depressive 
illness began during service.  However, the evidence does not 
indicate that the appellant or his attorney possess medical 
expertise, and they are not competent to render an opinion on 
a matter involving medical knowledge, such as diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board finds that the evidence received 
subsequent to September 1984 is not new and material and does 
not serve to reopen the appellant's claim for service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§§ 5108 and 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).





	(CONTINUED ON NEXT PAGE)


ORDER

As new and material evidence has not been received to reopen 
the appellant's claim for service connection for an acquired 
psychiatric disorder, the claim is not reopened, and the 
appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

